Citation Nr: 9920381	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  96-46 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel 

INTRODUCTION

The veteran had active service from July 1965 to June 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Cleveland, Ohio, which denied the veteran's claim of 
entitlement to service connection for post-traumatic stress 
disorder.


REMAND

The claims file includes medical diagnoses of PTSD, the 
veteran's assertions regarding stressors (presumed to be true 
for well-grounded purposes), and medical evidence linking 
PTSD to those stressors in the form of a VA examination 
report.  The claim is therefore well-grounded.  38 U.S.C.A. 
§ 5107(a).  It appears that the veteran's claim has been 
denied on the merits for lack of verified stressors.  

With regard to the lack of verified stressors, the RO 
apparently has determined that the veteran has not furnished 
sufficient details of the claimed stressors to allow for 
verification, and that his claims of exposure to daily 
standoff attacks are not corroborated by the record.  The 
Board notes that an early PTSD questionnaire, a statement,  
received from the veteran in July 1995, and a review of the 
veteran's transcript from his hearing, held in August 1997, 
shows that although he claimed to have seen many casualties 
during almost daily shelling while serving in Pleiku and Bon 
Son, he has not set forth specific details of any claimed 
stressors.  In particular, he has not provided the full names 
of casualties he saw killed or wounded, and/or the names of 
places where he experienced his stressors, accompanied by 
dates.  In this regard, unit histories and operational 
reports-lessons learned (ORLL's) provided by the U.S. Armed 
Service Center for Research of Unit Records (USASCRUR) and 
received in July 1998, do not make any mention the veteran's 

unit at the company level (HHC (Headquarters and Headquarters 
Company), 15th TC (Transportation Corps Battalion), AM&S 
(Aircraft Maintenance and Supply)).  However, a review of the 
USASCRUR's letter shows that it requested additional details.  
The U.S. Court of Appeals for Veterans Claims has indicated 
that in such cases, an appellant must be  informed of the 
USASCRUR's requirements.  See Cohen v. Brown, 10 Vet. App. 
128, 149 (1997).  In this case, it does not appear that the 
veteran has been informed of the USASCRUR's requirements 
prior to the RO's adjudicating his claim.

The Board further points out that at present, there is no 
verification of the veteran's claims that he served in Pleiku 
or Bon Son, and that a "Record of Proceedings Under Article 
15 UCMJ," dated in June 3, 1967, indicates that he was 
stationed at Camp Radcliffe.  Furthermore, the USASCRUR's 
July 1998 letter indicates that Camp Radcliffe was situated 
in An Khe.  However, the veteran's service medical records 
show that he received treatment from the 15th Medical 
Battalion while in Vietnam.  This medical record may 
substantiate the veteran's claim that he served in either Bon 
Son or Pleiku, and on remand, the RO should request that the 
USASCRUR attempt to determine the location of the 15th 
Medical Battalion between November 1966 and June 1967 (the 
dates of the veteran's tour in Vietnam).

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The RO should forward to the veteran 
a summary of the information which the 
USASCRUR's July 1998 letter indicated it 
requires in order to attempt any further 
verification of his stressors, and 
request that he provide such information.

2.  Once a response has been received 
from the veteran pursuant to first 
paragraph of this remand, or after 
allowing for a reasonable period of time, 
the RO should 

contact the to the United States Armed 
Services Center for Research of Unit 
Records (USASCRUR), 7798 Cissna Road, 
Springfield, Virginia 22150-3197, and 
request that they provide the location of 
the 15th Medical Battalion between 
November 1966 and June 1967.  In 
addition, if the veteran has provided 
additional information with regard to his 
stressors, this information should be 
forwarded to the USASCRUR for a further 
attempt to verify the veteran's claimed 
stressors.

3.  If, and only if, the RO determines 
that the record establishes the existence 
of a stressor or stressors, then the RO 
should schedule the veteran for 
psychiatric examination to determine 
whether the veteran has PTSD under the 
criteria as set forth in either the Third 
or Fourth Edition of the American 
Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders 
(DSM-IIIR and DSM-IV), and, if the 
veteran has PTSD, whether it is related 
to any verified stressor(s).  The RO must 
provide the examiners with a summary of 
any verified stressor(s), and the 
examiners must be instructed that only 
these events may be considered for the 
purpose of determining whether exposure 
to an inservice stressor has resulted in 
the current psychiatric symptoms.  The 
examination report(s) should include a 
complete rationale for all opinions 
expressed.  It is imperative that the 
claims file be reviewed by the examiners 
in connection with the examination.

4.  After undertaking any additional 
development deemed appropriate, the RO 
should review the 

expanded record and adjudicate the issue 
of service connection for PTSD on a de 
novo basis, to include a formal 
determination as to whether the veteran 
was engaged in combat.  If the RO's 
decision is adverse to the veteran, then 
he and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review.

The purpose of this remand is to obtain clarifying 
information and to accord the veteran due process of law.  
The Board intimates no opinion as to the outcome warranted in 
this matter.  The veteran and his representative are free to 
submit additional evidence and argument in support of the 
appeal.



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


